— Appeal from an award of compensation made under the Workmen’s Compensation Law for temporary disability. Claimant died before the date of the award and hence it was made payable to the administrator of her estate. Appellants assert that claimant did not suffer an accident in the course of her employment, and that there is no evidence of causal relationship. She was employed as superintendent of a tenement building. She was not required to wash or scrub floors but on the occasion in question she did so because an assistant had failed to do the work. There is substantial evidence to sustain the finding that she suffered a cerebral hemorrhage while doing such work *1010and the work was causally related. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.